97 N.E.2d 31 (1951)
155 Ohio St. 6
REID
v.
BOARD OF REVIEW, BUREAU OF UNEMPLOYMENT COMPENSATION OF OHIO.
No. 32194.
Supreme Court of Ohio.
February 28, 1951.
Herbert S. Duffy, Atty. Gen., James B. Dooley and John A. Robenalt, Columbus, for appellant.
J. D. Campbell, Warren, for appellee.
PER CURIAM.
Claimant, being on a paid vacation at the time she filed her application for unemployment compensation, was, in effect, still employed and, therefore, was not then eligible for unemployment compensation under the provisions of Section 1345-6, General Code.
The judgment of the Court of Appeals is reversed and that of the Court of Common Pleas is affirmed.
Judgment reversed.
WEYGANDT, C. J., and ZIMMEMAN, STEWART, MIDDLETON, TAFT, MATTHIAS and HART, JJ., concur.